EXHIBIT 10.58 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT Micron NTC MeiYa CONFIDENTIAL TECHNOLOGY TRANSFER AGREEMENT This TECHNOLOGY TRANSFER AGREEMENT (this “Agreement”), is made and entered into as of this 13thday of May, 2008 (“Effective Date”), by and among Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the Republic of China (“NTC”), Micron Technology, Inc, a Delaware corporation (“Micron”), and MeiYa Technology Corporation (MeiYa Technology Corporation [Translation from Chinese]), a company-limited-by-shares incorporated under the laws of the Republic of China (“Joint Venture Company”).(NTC, Micron and Joint Venture Company are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Pursuant to the Joint Venture Documents (as defined hereinafter) and the transactions contemplated thereby, an Affiliate of Micron, Micron Semiconductor B.V., a private limited liability company organized under the laws of the Netherlands (“MNL”), and NTC are contemporaneously herewith forming the Joint Venture Company to manufacture Stack DRAM Products (as defined hereinafter) for supply and delivery solely to Micron and NTC. B.The Parties desire to outline the procedures under which Micron and NTC will transfer certain technology related to Process Nodes (as defined hereafter) to the Joint Venture Company that will be used by the Joint Venture Company to manufacture Stack DRAM Products for Micron and NTC. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS 1.1Definitions. “Affiliate” means, with respect to any specified Person, any other Person that directly or indirectly, including through one or more intermediaries, controls, or is controlled by, or is under common control with such specified Person; and the term “affiliated” has a meaning correlative to the foregoing. “Agreement” shall have the meaning set forth in the preamble to this Agreement. DLI-6195538v3 Micron NTC CONFIDENTIAL “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any Governmental Entity. “Assigned Employees” shall, with respect to Micron, have the meaning set forth in the Micron Assigned Employee Agreement by and between Micron and the Joint Venture Company dated as of the date of Closing and identified on Schedule 2.4 of the Master Agreement Disclosure Letter and, with respect to NTC, have the meaning set forth in the NTC Assigned Employee Agreement by and between NTC and the Joint Venture Company dated as of the date of Closing and identified on Schedule 2.3 of the Master Agreement Disclosure Letter. “Business Day” means a day that is not a Saturday, Sunday or other day on which commercial banking institutions in either the Republic of China or the State of New Yorkare authorized or required by Applicable Law to be closed. “Closing” means the remittance by NTC and MNL of the first capital contribution to the Joint Venture Company as set forth in Section 2.6 of the Master Agreement. “Confidential Information” means that information described in Section 5.1 deemed to be “Confidential Information” under the Mutual Confidentiality Agreement. “Contractor” means a Third Party who (a) is contracted by a Party in connection with work to be conducted by such Party under a SOW, (b) has agreed to assign to such contracting Party all rights in and to any inventions, discoveries, improvements, processes, copyrightable works, mask works, trade secrets or other technology that are conceived or first reduced to practice, whether patentable or not, as a result of any performance by such Third Party of any obligations of such Party under a SOW, and all Patent Rights, IP Rights and other intellectual property rights in the foregoing, and (c) has agreed to grant a license to such contracting Party, with the right to sublicense of sufficient scope that includes the other Party, under all Patent Rights, IP Rights and other rights of the Third Party reasonably necessary for such contracting Party and the other Party to exploit the work product created by the Third Party consistent with the rights granted by the contracting Party to the other Party under the Joint Venture Documents. “Control” (whether capitalized or not) means the power or authority, whether exercised or not, to direct the business, management and policies of a Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, which power or authority shall conclusively be presumed to exist upon possession of beneficial ownership or power to direct the vote of [***] of the votes entitled to be cast at a meeting of the members, shareholders or other equity holders of such Person or power to control the composition of a majority of the board of directors or like governing body of such Person; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Effective Date” shall have the meaning set forth in the preamble to this Agreement. “Force Majeure Event” means the occurrence of an event or circumstance beyond the reasonable control of a Party and includes, without limitation, (a) explosions, fires, flood, earthquakes, catastrophic weather conditions, or other elements of nature or acts of God; (b) acts of war (declared or undeclared), acts of terrorism, insurrection, riots, civil disorders, rebellion or DLI-6195538v3 - 2 - Micron NTC CONFIDENTIAL sabotage; (c) acts of federal, state, local or foreign Governmental Entity; (d) labor disputes, lockouts, strikes or other industrial action, whether direct or indirect and whether lawful or unlawful; (e) failures or fluctuations in electrical power or telecommunications service or equipment; and (f) delays caused by the other Party or Third-Party nonperformance (except for delays caused by a Party’s contractors, subcontractors or agents). “GAAP” means, with respect to Micron, United States generally accepted accounting principles, and with respect to NTC and the Joint Venture Company, Republic of China generally accepted accounting principles, in each case, as consistently applied by the Party for all periods at issue. “Governmental Entity” means any governmental authority or entity, including any agency, board, bureau, commission, court, municipality, department, subdivision or instrumentality thereof, or any arbitrator or arbitration panel. “IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and pending applications or registrations of any of the foregoing anywhere in the world.The term “IP Rights” does not include any Patent Rights or rights in trademarks. “JDP Agreement” means that certain Joint Development Program Agreement by and between Micron and NTCeffective as of the Effective Date referred to on Schedule 2.1 of the Master Agreement Disclosure Letter. “JDP Co-Chairman” and “JDP Co-Chairmen” means the JDP Co-Chairman or JDP Co-Chairmen, respectively, appointed by Micron or NTC under the JDP Agreement, as such individuals are communicated to the Joint Venture Company from time to time. “JDP Committee” means the committee formed and operated by Micron and NTC to govern the performance of the Parties under the JDP Agreement. “JDP Design” means any Stack DRAM Design resulting from the research and development activities of the Parties pursuant to the JDP Agreement. “JDP Inventions” means all discoveries, improvements, inventions, developments, processes or other technology, whether patentable or not, that is/are conceived by one or more Representatives of one or more of the Parties in the course of activities conducted under the JDP Agreement. “JDP Process Node” means any Primary Process Node or Optimized Process Node resulting from the research and development activities of the Parties pursuant the JDP Agreement. “JDP Work Product” means [***]. “Joint Venture Company” shall have the meaning set forth in the preamble to this Agreement. DLI-6195538v3 - 3 - Micron
